Exhibit 10.5

Named Executive Officer Compensation

Effective January 1, 2008, the Compensation Committee of the Board of Directors
(the "Committee") of Chesapeake Energy Corporation set the 2008 annual base
salaries of the named executive officers at $975,000 for Aubrey K. McClendon,
$830,000 for Marcus C. Rowland, $830,000 for Steven C. Dixon, $775,000 for
Douglas J. Jacobson and $750,000 for J. Mark Lester. In addition, the Committee
awarded cash bonuses to the named executive officers, payable on January 18,
2008, of $950,000 for Aubrey K. McClendon, $625,000 for Marcus C. Rowland,
$625,000 for Steven C. Dixon, $525,000 for Douglas J. Jacobson and $500,000 for
J. Mark Lester.